TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 19, 2016



                                     NO. 03-15-00033-CV


                                  Richard Velsor, Appellant

                                               v.

                                     Claire Elko, Appellee




         APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
            DISMISSED AS MOOT -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on August 27, 2014. Having

reviewed the record, the Court agrees that the appeal should be dismissed. Therefore, the Court

dismisses the appeal as moot. Appellant shall pay all costs relating to this appeal, both in this

Court and the court below.